DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “first shaft 151, as illustrated in FIG. 7.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the switch clip" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to a “switch clip” in the claim limitations, or any claim from which it depends.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nozaki et al. (U.S. Publication No. 2020/0247320), hereinafter referred to as Nozaki.

In regard to claim 1, Nozaki teaches a display inside mirror (Nozaki paragraph 4 noting an inner mirror system for a vehicle comprising a display screen and mirror), comprising:
a housing (Nozaki Figs. 2 and 3 showing housing 4) configured to be secured to a windshield glass (Nozaki Fig. 2 and paragraphs 31-32 noting the inner rear-view device 1 is detachably attached to , the housing having an opening formed therein (Nozaki Fig. 2 and paragraph 41 noting rim 40 fixed to a periphery of an opening edge of the front portion of the housing 4);
a mirror part disposed in the opening (Nozaki paragraph 46-47 and 50 noting mirror 62 within the rim 40 at the front opening edge of the housing 4; and Nozaki Fig. 3 showing mirror 62); 
a display unit disposed so as to face the mirror part (Nozaki paragraphs 46-47 and 50 noting display 60 with display surface 63; and Nozaki Fig. 3 showing the display surface disposed facing the mirror 62);
a control unit disposed adjacent to the display unit so as to control transmission of a display image (Nozaki Fig. 3 showing switch 61 disposed adjacent to display 60; and Nozaki paragraph 49 noting the switch 61 is attached to a lower side of the display 60, and actuates the display to show images on the display surface);
a tilting lever disposed at one end of the housing so as to tilt the mirror part (Nozaki paragraph 10-11 noting an operation lever, which when moved, tilts the mirror housing; and Nozaki paragraph 43 noting knob 5 is attached to the housing 4 and is engaged in a manner to allow switching operation between a first position and a second position; and Nozaki Fig. 3 showing knob 5, and the two tilt positions of the mirror as result of its actuation); and a switch unit disposed at the tilting lever so as to allow power from the control unit to be selectively applied to the display unit (Nozaki Fig. 3 showing switch 61 with actuator 67, engaging with switch section 35 as the knob 5 is used; and Nozaki paragraph 49 noting that the display 60 is actuated depending on the first or second position of the mirror posture).

In regard to claim 7, Nozaki teaches all of the limitations of claim 1 as discussed above. In addition, Nozaki teaches further comprising a support disposed in the housing (Nozaki Fig. 3 showing pivot 20 at the end of stay 2), the support including a first shaft (Nozaki Fig. 3 showing pivot 20) about which the mirror part is tilted (Nozaki paragraph 42 noting that the housing 4 rotates about the pivot 20 when it tilts between the first posture and second posture), and the support being configured to tilt the mirror part (Nozaki paragraph 42 noting that the housing 4 rotates about the pivot 20 when it tilts between the first posture and second posture) in linkage with a second shaft disposed at an end of the tilting lever (Nozaki Fig. 4A-B showing the knob 5 with a shaft portion that engages with bracket 3, and causes the mirror to rotate about the pivot 20; and Nozaki paragraphs 65-66 noting the forces applied by operation of the knob, which generates operating force to pivot the housing about pivot 20).

In regard to claim 8, Nozaki teaches all of the limitations of claim 7 as discussed above. In addition, Nozaki teaches wherein the end of the tilting lever that faces the support is provided with a recess (Nozaki Fig. 5 showing the end of the tilting lever 5 has a projection 710 that engages with recess 700), and an end of the support is disposed in the recess such that the support is rotated by movement of the tilting lever (Nozaki paragraph 54 noting that the projection 710 is engaged with recess 700 such that a fulcrum is made at the time when the knob 5 is switched from the first position to the second position; and Nozaki Fig. 4 showing engagement of this fulcrum occurs at the lower side of bracket 3, which causes rotation about pivot 20 when the knob is switched).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nozaki et al. (U.S. Publication No. 2020/0247320), hereinafter referred to as Nozaki, in view of Schofield et al. (U.S. Publication No. 2009/0052003), hereinafter referred to as Schofield.

In regard to claim 10, Nozaki teaches all of the limitations of claim 1 as discussed above. However, Nozaki does not expressly disclose wherein the mirror part is composed of an electronic chromic mirror (ECM).
In the same field of endeavor, Schofield teaches wherein the mirror part is composed of an electronic chromic mirror (ECM) (Schofield paragraph 2 noting rear-view mirror assemblies that include one or more electronic components, such as electrochromic interior rear-view mirror assemblies).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Nozaki with the teachings of Schofield, because both disclosures relate to the field of rear-view mirror assemblies with electronic components, and both disclosures describe rear-view mirror apparatuses that can comprise a display screen integrally formed at a rear surface of a reflective element such that the display information is viewable through the reflective element, and circuitry operable to actuate a display (Schofield paragraph 11). Thus, modified to incorporate the teachings of Schofield, the teachings of Nozaki include all of the limitations presented in claim 10.


Allowable Subject Matter
Claims 2-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest upper and lower clips disposed at the tilting lever so as to be adjacent to the switch, and wherein the upper and lower clips are connected to the control unit via respective wires. 
The prior art discloses rear view mirror apparatuses that involve tilting levers that upon their actuation, a switch is pressed in order to turn on or off a display depending on the tilting position of the mirror, but the prior art does not expressly disclose such a switch placed within the tilting lever itself in a manner in which there are clips disposed at the upper and lower end of the tilting lever wherein the clips are connected to the control unit via wires, and additionally do not teach the specifics of the shape of the clips and orientations of the portions of the conductive/non-conductive regions of the switch unit.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Larkin – U.S. Patent No. 2,988,724
Gomez Timoneda et al. – U.S. Publication No. 2016/0236620
Timoneda et al. – U.S. Publication No. 2019/0232873

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488